841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruth E. BOWMAN, Former Plaintiff,Peter T. Zackaroff, Plaintiff-Appellant, cross-appellee,v.KOCH TRANSFER COMPANY;  Steve Steidinger;  Moran andCarroll, Defendants-Appellees, cross-appellants.
Nos. 87-3900, 87-4074.
United States Court of Appeals, Sixth Circuit.
March 8, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
The plaintiff in this wrongful death action appeals from a jury verdict in his favor.  The defendant cross-appeals.  The plaintiff has filed a motion to dismiss the cross-appeal for lack of jurisdiction.  The defendant has filed no response.


2
The record shows that the defendant filed a timely motion for enlargement of time on November 9, 1987.  The district court initially granted that motion and the defendant filed his notice of cross-appeal ten (10) days thereafter.  In the meantime, however, the plaintiff filed a motion for reconsideration of the enlargement order.  The district court granted the motion for reconsideration and denied the defendant's motion for enlargement in an order entered on December 3, 1987.


3
The filing of a notice of appeal in compliance with Rule 4(a), Federal Rules of Appellate Procedure is a mandatory jurisdictional requirement which this Court cannot waive.   Peake v. First National Bank & Trust Co. of Marquette, 717 F.2d 1016, 1018 (6th Cir.1983);  Rule 26(b), Federal Rules of Appellate Procedure.  The district court having denied the defendant's motion for enlargement of time, this Court has no jurisdiction to entertain the cross-appeal.  Therefore,


4
It is ORDERED that the motion to dismiss the cross-appeal is hereby granted.